Case 4:18-cr-01256-CKJ-JR Document 75-4 Filed 08/20/19 Page 1 of 14




  Items seized from Defendant's vehicle

                    on June 1, 2018
Case 4:18-cr-01256-CKJ-JR Document 75-4 Filed 08/20/19 Page 2 of 14




                          U.S. v. Joshua J. Pratchard                      1.61




                                                                      EXHIBIT
                                                                                  4
                                                                       12
                                                                -MJ-03091-TUC (EJM)
Case 4:18-cr-01256-CKJ-JR Document 75-4 Filed 08/20/19 Page 3 of 14




                          U.S. v. Joshua J. Pratchard                      1.62




                                                                                      5
                                                                      EXHIBIT
                                                                        13
                                                                -MJ-03091-TUC (EJM)
Case 4:18-cr-01256-CKJ-JR Document 75-4 Filed 08/20/19 Page 4 of 14




                          U.S. v. Joshua J. Pratchard                      1.64




                                                                                       6
                                                                      EXHIBIT
                                                                        14
                                                                 -MJ-03091-TUC (EJM)
         Case 4:18-cr-01256-CKJ-JR Document 75-4 Filed 08/20/19 Page 5 of 14




                                                                                                                                                                                                                         ' . '01.•
                                                                                                                                                                     I IIIIIIII11111111111111111 11 1 1 11 !11111 0 1111
         11 1 1 1 1 1111 1 111 1 1 1 1 11         11   1 1111 1 11 111 11 1 1111111 11 1• III 1 1 1 11 155
                                                                                                       11                   1111111
                                                                                                                                 II I II II IIII II IIII I I I
                                                                                                                          165 I 175      105 I 195         205      215 I 225            235 I 245 I 255 260          I 265
                                                                                                                                                                                                                                2
         25    35 I 45    55    65    75    B5 I 95 I 105     115 1 125     135     145 1                                           1613    190        200     21:1      220        230      240           250
            30    40   50    BO    70    BO   ' 90 100    110    120    130     140    150                            160    170
         Eff-T
            A TI       Crime Scone Products
M                   B00-576.7506
                   ITEM  # 5094               1= BO11.1.. 11.16i120                                                       61 11.111111.1111          2 00     2                 220         230      240    250    260    2
    10        30      40   50   BO                   90  100 110                            130       140    150     160     170     1130     190
                                                                                                                                                          205             215         225         235 i 245     255 1 Vii
                                                                                     125           135 1 145     155     195     175      1135 1 195                                                           ,
         25        35        45   55    65     10 75   B5    95     105     115
                                                                                                                                              iji.,  ,                             Iiiiiin    ill ,, 1 ,,i.,       ,   , 51 , •.1./. ,
                         1                    71        1




                                                                                                                     .—


                                                            . "4;14.•         91111'1114.;n?':14




                                                                        U.S..v. Joshua J. Pratchard                                                                                                            1.72




                                                                                                                                                                                                  EXHIBIT
                                                                                                                                                                                                    15                                   6
                                                                                                                                                                                3-MJ-03091-TUC (EJM)
Case 4:18-cr-01256-CKJ-JR Document 75-4 Filed 08/20/19 Page 6 of 14




                          U.S. v. Joshua J. Pratchard                        1.71




                                                              I       EXHIBIT
                                                                        16                  7
                                                                  - MJ-03091-TUC    (EJM)
Case 4:18-cr-01256-CKJ-JR Document 75-4 Filed 08/20/19 Page 7 of 14




                          U.S. v. Joshua J. Pratchard                      '1.74




                                                                      EXHIBIT
                                                                        17            8
                                                                -MJ-03091-TUC (EJM)
Case 4:18-cr-01256-CKJ-JR Document 75-4 Filed 08/20/19 Page 8 of 14




                          U.S. v. Joshua J. Pratchard                      1.78




                                                                      EXHIBIT
                                                                                  9
                                                                        18
                                                                -MJ-03091-TUC (EJM)
Case 4:18-cr-01256-CKJ-JR Document 75-4 Filed 08/20/19 Page 9 of 14




                          U.S. v. Joshua J. Pratchard




                                                                      EXHIBIT    10
                                                                        19
                                                                -MJ-03091-TUC (EJM)
Case 4:18-cr-01256-CKJ-JR Document 75-4 Filed 08/20/19 Page 10 of 14




                          U.S. v. Joshua J. Pratchard                     1.89




                                                                   EXHIBIT           11
                                                                     21
                                                               -MJ-03091-TUC (EJM)
Case 4:18-cr-01256-CKJ-JR Document 75-4 Filed 08/20/19 Page 11 of 14




                           U.S. v. Joshua J. Pratchard




                                                                       EXHIBIT
                                                                                   12
                                                                         22
                                                                  -MJ-03091-TUC (EJM
Case 4:18-cr-01256-CKJ-JR Document 75-4 Filed 08/20/19 Page 12 of 14




                           U.S. v. Joshua J. Pratchard




                                                                       EXHIBIT    13
                                                                        23
                                                                 -MJ-03091-TUC (EJM)
Case 4:18-cr-01256-CKJ-JR Document 75-4 Filed 08/20/19 Page 13 of 14




                          U.S. v. Joshua J. Pratchard                         1.93




                                                                       EXHIBIT
                                                                         25           14
                                                                -MJ-03091-TUC (EJM)
Case 4:18-cr-01256-CKJ-JR Document 75-4 Filed 08/20/19 Page 14 of 14




                          U.S. v. Joshua J. Pratchard                      1.96




                                                                       EXHIBIT
                                                                         27       15
                                                                 -MJ-03091-TUC (EJM)
